Citation Nr: 0303131	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for beriberi.

7.  Entitlement to service connection for dysentery.

8.  Entitlement to service connection for malnutrition.

9.  Entitlement to service connection for a worm infection.

10.  Entitlement to service connection for conditions 
manifested by colds, fever, cough, edema, and diarrhea.

11.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs non-service-connected pension 
benefits.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The appellant had recognized service from April 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claims.  He subsequently perfected timely 
appeals as to each issue addressed in that decision.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in June 2000 and again in March 2001, and a 
Supplemental Statement of the Case (SSOC) in September 2002.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that 
arthritis, hypertension, heart disease, and hemorrhoids were 
not incurred in or aggravated by service, nor are such a 
disabilities etiologically related to service.


2.  The preponderance of the evidence demonstrates that 
malaria, beriberi, dysentery, malnutrition, and a worm 
infection were not incurred in or aggravated by service, nor 
does the evidence establish that he experiences any residuals 
of those disabilities.

3.  The preponderance of the evidence demonstrates that 
conditions manifested by colds, fever, cough, edema, and 
diarrhea were not incurred in or aggravated by service, nor 
are such disabilities etiologically related to service.

4.  The appellant had service with the Philippine Army from 
April 1943 to June 1946, which included recognized guerrilla 
service from April 1943 to May 1945.  


CONCLUSIONS OF LAW

1.  Arthritis, hypertension, heart disease, and hemorrhoids 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  Malaria, beriberi, dysentery, malnutrition, and a worm 
infection were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Conditions manifested by colds, fever, cough, edema, and 
diarrhea were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The legal criteria for basic eligibility for VA non-
service-connected pension benefits are not met.  38 U.S.C.A. 
§§ 101, 107, 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.40, 3.41, 3.203 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See Holliday v. Principi, supra; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the June 2000 
and March 2001 SOCs, the September 2002 SSOC, and 
correspondence from the RO, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the November 2000 letter in which the RO advised the 
appellant of the enactment of the VCAA, and of both the 
appellant's and VA's responsibilities under that law.  In 
that letter, the RO also advised the appellant as to what 
evidence had already been considered and as to what evidence 
would best serve to substantiate his claims.  Also, in the 
September 2002, the RO once again advised the appellant as to 
the provisions of the VCAA, and as to both the appellant's 
and VA's responsibilities under that law.

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
particular, the Board notes that the RO has obtained all 
relevant treatment records identified by the appellant.  

The Board notes in passing that the records of two physicians 
identified by the appellant have not been obtained and 
associated with the claims folder.  However, the Board notes 
that, in the release forms submitted by the appellant for 
these physicians, Drs. Mercado and Gozo, he specifically 
indicated that these physicians treated him for disabilities 
other than those at issue in this appeal.  Therefore, the 
Board finds that the records of these physicians are not 
relevant to this appeal, and need not be obtained in order to 
fairly adjudicate these matters.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal Analysis

A.  Service connection for arthritis, hypertension, heart 
disease,
and hemorrhoids

The appellant is seeking entitlement to service connection 
for arthritis, hypertension, heart disease, and hemorrhoids.  
He essentially contends that he developed each of these 
disorders while on active duty in the military.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as arthritis and cardiovascular-renal 
disease, including hypertension, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claims.  In essence, we conclude that 
the evidence establishes that arthritis, hypertension, heart 
disease, and hemorrhoids were not incurred in or aggravated 
by service.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the 
appellant's service medical records, which are negative for 
any complaints or treatment for arthritis, hypertension, 
heart disease, or hemorrhoids.  Most significantly, the Board 
notes the report of his separation physical, which reveals 
that no defects were found on examination.  The physician who 
conducted that examination specifically determined that there 
were no hemorrhoids present, and no evidence of 
musculoskeletal defects.  The physician also found that the 
appellant's cardiovascular system was normal, and that his 
blood pressure was 104/64.  

The Board notes that, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001), the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Under 
this criteria, the blood pressure readings obtained at 
separation do not support a finding that he had hypertension 
during service.



The Board has reviewed the appellant's post-service treatment 
records.  Although these records confirm that the appellant 
has been diagnosed with heart disease and hypertension, there 
is no medical evidence associating the appellant's current 
diagnoses with his military service.  The Board further finds 
that there is no evidence that these disabilities became 
manifested to a degree of 10 percent within one year of his 
discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In fact, 
the earliest evidence suggesting that the appellant had heart 
disease is a notation in a September 1983 medical record 
indicating that he was treated for congestive heart failure 
and arteriosclerotic heart disease.  This record is dated 
approximately thirty-seven years after the appellant's 
separation from service.  Similarly, the earliest evidence of 
hypertension is a notation in a March 1992 hospital summary 
indicating that he had been diagnosed with hypertensive 
vascular disease, which was approximately forty-six years 
after separation.  There is no medical evidence dated prior 
to these dates suggesting that he had been diagnosed with 
these disabilities or that he had displayed elevated blood 
pressure readings.  As alluded to above, there is no 
competent medical evidence suggesting that he has ever been 
diagnosed with arthritis or hemorrhoids.

In light of the aforementioned evidence, which shows that 
physical examination at separation was normal, that the first 
suggestion of heart disease does not appear in the record 
until thirty-seven years following separation, that the first 
suggestion of hypertension does not appear until forty-six 
years after separation, and that there is no competent 
evidence establishing that he has ever been diagnosed with 
arthritis or hemorrhoids, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the appellant's claimed disabilities 
were incurred in or aggravated by service.

The Board appreciates the sincerity of the appellant's belief 
in the merit of his claim. However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed 
arthritis, hypertension, heart disease, or hemorrhoids during 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  As noted 
above, the appellant was examined at separation, and his 
blood pressure readings were shown to be normal.  Similarly, 
medical examination at discharge also showed his 
cardiovascular system to be normal, and no evidence of 
hemorrhoids or arthritis was found.  The Board believes this 
to be the most probative evidence of record regarding whether 
these disorders were incurred in service.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
appellant's heart disease or hypertension are in any way 
related to his military service.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2002), calling for an examination or opinion when 
necessary to make a decision on a claim.  However, as  
discussed in detail above, the earliest evidence of these 
disabilities does not appear in the record until decades 
following service.  As noted above, service medical records 
are entirely negative for any complaints or treatment for the 
disabilities.  Moreover, there is no competent evidence 
whatsoever of a link between these disabilities and the 
appellant's military service.  Also, the appellant has not 
identified any additional treatment records or other medical 
evidence that might support his claim for benefits.  Most 
significantly, the appellant's cardiovascular system and 
blood pressure were both shown to be normal on separation.  
In light of this record, the Board believes that any opinion 
obtained regarding a relationship between the appellant's 
hypertension and/or heart disease, and his military service 
would be based on sheer speculation, and, based upon the 
record on appeal and the VCAA, is not necessary for us to 
reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board further believes that there is no reasonable 
possibility that obtaining such an opinion would aid in 
substantiating the claim. 

We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the appellant's claimed arthritis, 
hypertension, heart disease, and hemorrhoids were not 
incurred in or aggravated by military service.  Accordingly, 
the claims of entitlement to service connection for 
arthritis, hypertension, heart disease, and hemorrhoids are 
denied.

B.  Service connection for malaria, beriberi, dysentery, 
malnutrition,
a worm infection, and for conditions manifested by colds,
fever, cough, edema, and diarrhea

The appellant is also seeking entitlement to service 
connection for malaria, beriberi, dysentery, malnutrition, 
and a worm infection.  He appears to contend that he 
developed these disorders during service, and that he has 
periodically experienced residuals of these disorders since 
his separation.  He has also claimed entitlement to service 
connection for conditions manifested by colds, fever, cough, 
edema, and diarrhea, although it is unclear whether or not he 
is contending that these symptoms are related to any of the 
aforementioned disorders.

With respect to the appellant's claimed malaria, beriberi, 
dysentery, malnutrition, and worm infection, the Board notes 
that his service medical records are negative for any 
indication that he experienced problems these disorders 
during service.  Moreover, the report of his separation 
examination shows that no defects were found on physical 
examination.  The only evidence suggesting that he 
experienced any of these disorders is a March 1999 statement 
from a private physician, who reported treating the appellant 
for recurrence of malaria, dysentery, and influenza between 
1962 and 1968.  However, that physician did not opine that 
those disabilities were related to the appellant's military 
service, and there is no other competent medical evidence of 
record suggesting that such is the case.  In addition, 
although the appellant's treatment records confirm that he 
has received recent treatment for a variety of medical 
problems, these records are negative for any suggestion that 
the appellant's current disabilities are related to a past 
history of malaria, beriberi, dysentery, malnutrition, or 
worm infection.

In light of this record, which shows that the appellant was 
found to be without defects at the time of his separation 
from military service, and which shows that no current 
disability has been related to any of these conditions, the 
Board concludes that the preponderance of the evidence is 
against finding that the appellant's claimed malaria, 
beriberi, dysentery, malnutrition, and/or a worm infection 
were incurred in service.

As noted above, although the appellant may sincerely believe 
that these disabilities were incurred in service, he is not 
considered capable of diagnosing these disorders, or of 
opining that any current health problems are related to these 
disorders.  See Routen, Espiritu, Moray, supra.  

The appellant has also reported experiencing "colds", 
fever, cough, edema, and diarrhea, although it is unclear if 
he is claiming that he experienced these symptoms as a result 
of any of the aforementioned disabilities.  In any event, in 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court held 
that a lay person is considered competent to testify as to 
the symptoms of a disability, such as pain.  The Court also 
held that the veteran's disability in that case, pes planus, 
was of the type that "lends itself to observation by a lay 
witness".  The Board believes that fever, cough, edema, 
"colds", and diarrhea, are also the type of disabilities to 
which the appellant, as a lay person, may testify.  See 
Falzone, 8 Vet. App. at 403.



Nevertheless, the Board again notes that medical examination 
at separation was negative for any defects, and there is no 
competent medical evidence of record suggesting that these 
symptoms are related to any disability incurred in service.  
Although the appellant is competent to describe his symptoms, 
he is not considered capable of opining that his symptoms are 
related to any disability incurred in service.  See McManaway 
v. West, 13 Vet. App. 60, 66 (1999) (holding that, where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam).  Therefore, 
the Board concludes that the preponderance of the evidence is 
against finding that the appellant's claimed conditions 
manifested by colds, fever, cough, edema, and diarrhea were 
incurred in service.  

The Board notes the law has long provided that certain former 
POWs (prisoners of war) may be service connected for beriberi 
(including beriberi heart disease) if such a disorder becomes 
manifest to at least a 10 percent degree of disability at any 
time after service.  38 U.S.C.A. § 1112(b)(2); 38 C.F.R. §§ 
3.307, 3.309(c).  We also note that the section 3.309 of the 
regulations was amended, effective August 24, 1993, to 
provide that the term "beriberi heart disease" (which was 
already a listed disease under that section) includes 
ischemic heart disease, if the former POW experienced 
localized edema during captivity.  59 Fed. Reg. 35,464-465 
(1994), 38 C.F.R. § 3.309(c) Note (2001).  As discussed in 
detail above, the appellant has claimed entitlement to 
service connection for beriberi, heart disease, and edema.  
However, there is no indication in the record that the 
appellant was ever a POW, and he has never asserted that such 
was the case.  Thus, the Board concludes that the presumptive 
provisions regarding POWs are not for application in this 
case.

In summary, the Board concludes that the preponderance of the 
evidence of record establishes that the appellant's claimed 
malaria, beriberi, dysentery, malnutrition, worm infection, 
and conditions manifested by colds, fever, cough, edema, and 
diarrhea were not incurred in or aggravated by military 
service.  Accordingly, the claims of entitlement to service 
connection are denied.

C.  Non-service-connected pension

A non-service connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willful misconduct, and who satisfies certain income 
and net worth requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3(a)(3).  A "veteran" is a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
Service as guerrillas under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
38 U.S.C.A. § 107(a) (West Supp. 2002); 38 C.F.R. § 3.40(c), 
(d)(1) (2002).  Guerrilla service is established if a service 
department certifies that the individual had recognized 
guerrilla service, or unrecognized guerrilla service under a 
recognized commissioned officer if the individual was a 
former member of the United States Armed Forces or the 
Commonwealth Army.  38 C.F.R. § 3.40(d)(2)(i), (ii) (2002).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2002).  The active 
service in the guerrilla forces will be the period certified 
by the service department.  38 C.F.R. § 3.41(d) (2002).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, the appellant had service with the Philippine 
Army from April 1943 to June 1946, which included recognized 
guerrilla service from April 1943 to May 1945.  These service 
dates were verified by the service department in October 
1974.  Therefore, this finding is binding on VA.  See Doran, 
Soria, supra.



In light of the dates of the appellant's verified service, 
the Board notes that his service cannot constitute active 
military, naval, or air service for purposes of establishing 
entitlement to non-service-connected disability pension.  38 
U.S.C.A. §§  107(a), 1521(a); 38 C.F.R. §§ 3.1(d), 3.3(a)(3).  
Thus, the appellant has no basic eligibility for VA non-
service-connected pension benefits.  For this reason, the 
appellant's claim for entitlement to VA pension benefits must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board recognizes that the appellant has asserted that he 
remained on active duty until 1949.  In support of his claim, 
the appellant has submitted "certifications" from the 
Philippine Army, which he contends certifies his service with 
the Philippine forces through 1949.  However, the Philippine 
government has its own laws and regulations, which permit 
recognition of military service that is not recognized by the 
U.S. Army.  The documents submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the appellant's service for the purpose of receiving VA 
benefits.

The Board notes that we are not unsympathetic to the 
appellant's claim, and that the above determination is not 
intended to reflect negatively on the quality or duration of 
his service.  As a final point of information, if an 
individual believes there is a reason to dispute the report 
of the service department, the proper course for that 
claimant is to pursue such disagreement with the service 
department, not VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for malnutrition is denied.

Entitlement to service connection for a worm infection is 
denied.

Entitlement to service connection for conditions manifested 
by colds, fever, cough, edema, and diarrhea is denied.

Basic eligibility for Department of Veterans Affairs non 
service-connected pension benefits is denied as a matter of 
law.




		
	ANDREW J. MULLEN
	Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

